Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 1 of 10
                     Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 2 of 10




If Mr. Ramson is willing to represent Mr. Thomas for free, that is of course fine with the Court, but the Court has no
ability to appoint anyone in a civil case. As I think I explained at our 1/16/20 conference (which occurred after this
letter was written), litigants in civil cases have no right to counsel; there are many more parties who would like
volunteer counsel than there are lawyers who are willing to volunteer; one of the main factors I look at in deciding
whether to seek volunteer counsel is whether the case is likely to have merit, see Hodge v. Police Officers, 802 F.2d 58 (2d
Cir.1986); and I cannot tell yet whether Plaintiff's case is likely to have merit. So the application is denied, without
prejudice to renewal at a later stage of the case. The Clerk shall send a copy of this endorsement to Mr. Thomas.


                                                                                                           1/24/20
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 3 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 4 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 5 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 6 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 7 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 8 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 9 of 10
Case 7:19-cv-06554-CS Document 19 Filed 01/22/20 Page 10 of 10
